THE      A-ITOWNEX-         GENERAL
                       OF' TEXAS




The Honorable Ron Jacknon            Opinion No."H- 829
Executive Director
Texae YouthXouncil                   h:   Rnployment statue
P.-..o.,.-Box~-9999                  of teacherr tiployed~'by
Amtin,-Texan    70766                the Texan Youth'Council.
Dear Mr.. Jaakronr

    ~~You:have.reque~tedouropinion on,a number of questions
regarding~,.theatatua-of;teachere.exployed by the.'Texis,Youth
Council. ,You firot:aek ~whether~a teacher employed-bythe
Council is a state employee,.for,purpoeesoftreceiving pay
for accrued vacation time. Section 20 of article 51436,
V.T,C.g.,~~theGuzt,creatingthe Texas,Youth,'Council;.,provides
ink.-pertinentpart: "       : ,.',
            ~. :-.
                 1.:    .e,
              The;iYouth;Councilehall,:~froxtime
         ;to time, appoint,,a+euperintendent~bfor
          sach of raid~~rrchools-and.inetitutione,
         .,::and,~uponrthe-reomendation  ,of.the.
          superintendent shall appoint all::other
          officials, chaplains, teachers, and
          ~employee8~required,~-at said schools-end',
          inmtitutiona-and'shall.pre8cribe.,thei,r
         duties, ,:,,'... .~ ..               ; ,.

                 ~.ialarierr jr-
          _:::+The             oompeneation, 'and'emolumenta ,'.
          .:of,the,rsuperilrtendenta:snd subordinates
         .,-ofPicial8,::~chere,'   and employeee'Bhall:be
          'fired~,a&provlded.by.thelegislature;




                               p. 3499
The Honorable .Ron Jackson - page 2 CH-829)        '


     The current General Appropriations Act, Acts 1975, 64th
Leg., ch. 743, art. V, S la, at 2849, provides:
          A state employee who resigns, is
          dismissed, or separated from State
          employment shall be entitled to'lbe
          ii;;u;r all vacation time duly
                 .
      InAttorney General Opinion H-775 (1976&fe held that
teachers e@oyed     by the Texas Youth Council a& state em-
ployees for.purpoeer ofyreceiving    pay for ,accumulated rick
leave.   As we stated  therein, there  appears to be "no basis
for drawing a distinction between teaching and.non-teaching
personnel employed by the Texas Youth Council." This con-
clusion is ae.,applicable,;to payment for,vacationtime as
-forleick,leave..,.,:,In.~?ur,:iopinion,;:
                                    therefore,,-.a  Deacher'~,employed
by,the.,,Texae,Youth.~Counciliez-a~~etate:employee~~for  purposes
of receiving pay<.-for.:,accrued
                               vacation time.:       : i:,
                ,,,
                 .: .~ I                        ,J',,,,'
                                                      :' '..,.,
                                                              :.
     ~You next,saekrwhether~ateacheremployed'.,byftheTexas
Youth Council accrues rights ,tovacatione,and:leavee'by virtue
of article 5, section   7 of the General   Appropriations Act.
The provieione;therein.,ae.tovacation and sick leave are
applicable to.lemployees~of the~:State."'Thus? based on the
reasoning ofi~,Attorney-General,GpinionH-775;;    webelieve that such
a teacher accrue+righte to vacations and~leavee by virtue of
article 5, section 7 of the Actd.~.i'            '.I~:,
                .~:
                 (     :,,         -,
     ~Your third.quertion,ie whether teachere,employed by the
Texas Youth+ouncil.are*eubject'to ,the~    .provieione of article
5, section 6 of the General Appropriations ,~Act“regarding
working houre and holidays. Secti.on6c of the Act prescribes
certain,~holida~r.~~o~        .employeee,“.lbut .;excepteemployees
                      ~~'f6,t&e
of "agenciee~:~~f,,;hig~r.
                         .&ducationand special~'rch&le under
the State Boar.d:qf,~duoation."  rGeneral Appropriations Act,
                            ::743iart: VI,,S 6c, at 2849. The
Acts 1975, 64th-~&egi~,.::ch..
Education Code, ,which provides statutory authority for
agencies of higher education and special schools under the
State Board of Education, is specifically made inapplicable
 "to the institutions and activities of the Texas Youth
Council." Education Code, S 1.04 (b).       It therefore seems
clear that holidays for teachers employed by the Council
must be the same as those provided for all other State




                             p. 3500
The Honorable Son Jackson - page 3 (H-839)


employees subject to the provisions of article 5, section 6.
We note, however, that article 5, section 6 permits agencies
to require employees to work on a designated holiday if the
continuing nature of agency operations so requires and if
the employee receives compensating time off another day.
     Section 6b of the Act requires that "agencies," which
clearly includes the Texas Youth Council, maintain the 8-
hour day and 40-hour week as provided in article 5165a,
V.T.C.S. By the terms of that statute, state employees who
are employed in the officee.of state departments or institutions
or agenoiee,and who are paid on a full-time salary basis are
required.to work 40 hours per week. It is ouropinion that
teachers employed by the Texas Youth Council are subject to
the provisions of article 5, section 6 of the General Appro-
priations Act regarding working hours and holidays.
     You also ask whether a teacher who transfers into a
Texas Youth Council school from another school is entitled
to take with him his sick leave benefits which accrued prior
to transfer, as provided in section 13.904 of the Education
Code. As noted above, the Education Code is not applicable
'to the institutions and activities of the Texas Youth
Council." As a result, it is apparent that a teacher trane-
ferring into a Texas Youth Council school district from
another school district is not entitled to transfer sick
leave benefits in accordance with section 13.904 of the
Code.
                      SUMMARY
         A teacher employed by the Texas Youth Council
         is a state employee for purposes of receiving
         pay for accrued vacation time. Such a teacher
         accrues rights to vacations and leaves by
         virtue of article.5, section 7 of the General
         Appropriations Act, and is subject to the
         provisions of article 5, section 6 of the
         Act regarding working hours and holidays.




                          p.    3501
Teh Honorable Ron Jackson - page 4 (H-829)


         A teacher transferring into a Council
         school district from another school district
         is not entitled to transfer sick leave benefits
         in accordance with section 13.904 of the
         Education Code.
                            /yery truly yours,



                             Attorney General   of   Texas




Opinion Committee
jwb




                        p. 3502